Citation Nr: 0407462	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  01-09 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected status post herniated disc L4-5, L5-S1, 
with laminectomy and discectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from August 1992 to August 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that, in pertinent part, continued a 40 
percent disability rating for the veteran's service-connected 
status post herniated disc L4-5, L5-S1, with laminectomy and 
discectomy.

The veteran requested and was scheduled to appear for a 
personal hearing before a Veterans Law Judge traveling to the 
RO in February 2003, but he failed to appear as scheduled.

The appeal on this issue is REMANDED to the RO via the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

During the pendency of this appeal, in November 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Under the VCAA, 
VA's duty to notify and assist has been significantly 
expanded in the following areas.  First, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Review of the record reveals that VA has not adequately 
satisfied its duty to notify and assist the veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that failure to adequately show compliance 
with VCAA notice requirements and failure to enforce 
compliance with said notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003).  

Evidence of record indicates that the veteran was receiving 
treatment by a Dr. R. Potter at the Comprehensive Pain 
Management Clinic from November 2000 to August 2001, and that 
the veteran underwent a CT scan in May 2001.  Diagnoses 
included lumbar radiculopathy.  It appears that the veteran 
has continued to receive treatment.  The veteran's most 
recent VA examination was performed in December 2000.  

The veteran's low back disorder has been rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome.  It is noted that during the 
pendency of the veteran's appeal, the criteria for evaluating 
intervertebral disc syndrome were revised in both September 
2002 and August 2003.  The rating schedule further states 
that when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 Note (2).

VA's duty to assist the veteran includes obtaining medical 
records and a thorough and contemporaneous examination in 
order to determine the nature and extent of the veteran's 
disability.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the VBA AMC in Washington, D.C. for 
the following actions:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  Request that the veteran identify all 
medical care providers, both non-VA and 
VA, who have evaluated or treated him for 
his low back disorder since August 2000.  
All records of any treatment reported by 
the veteran that have not already been 
associated with the claims folder should 
be obtained, including those from Dr. R. 
Potter of Comprehensive Pain Management 
in Corpus Christie, Texas from 2001 to 
present. If, after making reasonable 
efforts to obtain named records the VBA 
AMC is unable to secure same, the VBA AMC 
must notify the veteran and (a) identify 
the specific records the VBA AMC is 
unable to obtain; (b) briefly explain the 
efforts that the VBA AMC made to obtain 
those records; and (c) describe any 
further action to be taken by the VBA AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  After completion of numbers 1 and 2 
above, the VBA AMC should schedule the 
veteran for VA orthopedic and 
neurological examinations to determine 
the nature and severity of his lumbar 
spine disability.  The claims folder must 
be made available to the examiner prior 
to the examination, and the examiner 
should acknowledge such review in the 
examination report. All indicated studies 
should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should conduct range of motion 
testing, specifying the range of motion 
of the lumbar spine and should indicate 
whether the veteran has slight, moderate 
or severe limitation of motion of the 
lumbar spine, muscle spasm on extreme 
forward bending, loss of lateral spine 
motion, and/or severe lumbosacral strain 
with listing of the whole spine to the 
opposite side, marked limitation of 
forward bending, narrowing or 
irregularity of joint space, and abnormal 
mobility on forced motion.  Additionally, 
the examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected lumbar 
spine disability upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work place, and specifically, the degree 
of functional loss, if any, resulting 
from pain on undertaking motion, and the 
degree, if any, of weakened movement, 
excess fatigability, or incoordination, 
as contemplated by 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003).  

The neurological examiner should 
specifically identify any evidence of 
neurological manifestations or 
disabilities due to the veteran's 
service-connected low back disorder.  

4.  The veteran is hereby notified that 
it is her responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and the 
consequences for failure to report for a 
VA examination without good cause.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
to include consideration of the all of 
the revisions and amendments to the 
Diagnostic Code for the lumbar spine.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



